RESPONSE TO AMENDMENT
The amendment filed 8-20-2020 has been entered into the record.  The responses filed 3-13-2020 and 8-4-2020 have been entered into the record.
Claims 3-5, 7-19, 21, 26, 28, 31-32 and 37-38 have been cancelled.  Claims 1, 2, 6, 20, 22-25, 27, 29, 30 and 33-36 are pending. Claims 1, 6, 20, 22-25, 27, 33, 34 and 36 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Information Disclosure Statement
As to references L3 and L4 of the information disclosure statement filed 10-4-2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The information referred to therein has not been considered and has been lined through.
The remaining references have been considered and an initialed copy is enclosed.

Priority
Applicants have submitted a translation of foreign Application Japan 2014-081180 in order to attempt to establish priority.  It is noted that the PCT application was also not in English and as such submission of only the Japan 2014-081180 does not establish an unbroken chain of priority for the subject matter.
A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120  and 365(c)  if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims.  See MPEP 1895.01.
As such, the priority of the instant application is maintained as 10-7-2016, the instant filing date. 


Election/Restrictions
This application contains claims 2, 29, 30 and 35 are drawn to an invention nonelected and treated without traverse in reply filed 6-21-2018.  Embodiment 
    PNG
    media_image1.png
    39
    292
    media_image1.png
    Greyscale
 of the claims remains withdrawn from consideration as drawn to non-elected species.  The search and examination has not been extended to these other species in view of the rejection of claim 1.

Rejections Withdrawn
The rejection of claims 26 and 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claims.
The Double Patenting Rejections over US 10,195,288; US 9,808,537 and 10,155,821 are withdrawn in view of the amendment to the claims.
The rejection of claims 1, 6-8, 17, 18, 21-28, 33 and 34 under 35 U.S.C. 103(a) as being unpatentable over Susaki et al. (“Susaki”, US 6,835,807; of record) in view of Inoue et al (EP 0 916 348 A1; 1999; of record), Boyd et al. (“Boyd”, WO2005/112919A2; of record) and Chamberlain (US 8,802,820; filed October 31, 2007) is withdrawn in view of the amendment to the claims.

Rejections Maintained
Claims 1, 6, 20, 22-25, 33, 34 and 36 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 9,872,924 in view of Chamberlain (US 8,802,820; filed October 31, 2007) for reasons made of record.
Applicant argues that the now recited combination provides for a subgenus that is not described in the ‘924 Patent.  It is noted that claim 32 of the ‘924 patent teaches a species that differs only by not having the anti-Her2 antibody. Claim 1 teaches that in L1 n=2-8.  Similary L1 of the instant claim 1 is n=2-8.  The linker of claim 32 below is identical to the second linker presented in instant claim 34. As discussed in MPEP 2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  As such, the selection amount any of n=2-8 for the elected linker is prima facie obvious.
	
    PNG
    media_image2.png
    409
    467
    media_image2.png
    Greyscale
 In addition the substitution of the anti-Her2 antibody for the generic antibody in the antibody drug conjugate is prima facie obvious. As such, the rejection is maintained.

Claims 1, 6, 20, 22-25, 33, 34 and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/061277; of record published 4-24-2014 hereinafter references as ‘277; English language equivalent of specification and claims provided from European family member in view of Chamberlain et al (8,802,820 with an earlier filing date of October 31, 2007) for reasons made of record in the prior office action.
Applicant argues the foreign priority date in view of filing of a translation thereof.  This was not persuasive in that the International Application was not in English.  As such, an unbroken chain of priority cannot be unequivocally established.  The priority date remains the instant filing date.

Status of Claims
Claims 1, 6, 20, 22-25, 33, 34 and 36 stand rejected.  Claims 2, 29, 30 and 35 remain withdrawn from consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645